Citation Nr: 9902038	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-18 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for urinary incontinence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1940 to August 
1945.

This case arises before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of June 1996, from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  VA treatment records, dated in July 1994, indicate the 
veteran underwent a  cytoscopic procedure for treatment of a 
urethral stricture.  He had complained of difficulty voiding.

3.  VA and private treatment records indicate that the 
veteran experienced some urinary incontinence prior to the 
July 1994 procedure, but that afterwards he became totally 
incontinent.


CONCLUSION OF LAW

VA medical treatment caused additional disability in the form 
of total urinary incontinence.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability or death by reason of VA 
hospital, medical or surgical treatment, compensation shall 
be awarded in the same manner as if such disability or death 
were service connected.

A review of the evidence of record in this case indicates 
that the veteran underwent a radical prostatectomy in July 
1991.  Private medical records dated in September 1991 show 
the veteran reporting decreased urinary output.  He denied 
increased frequency, urgency, or difficulty stopping or 
starting a stream.  A diagnosis of adenocarcinoma of the 
prostate was entered.  Radiation therapy was suggested.  In 
October 1991 the veteran underwent radiation treatment for 
adenocarcinoma of the prostate.

Private medical records, dated in October 1992, show an 
attempted cystoscopy.  It was not possible to enter the 
bladder secondary to pain.  The urethra and bladder neck were 
noted to be normal.  Records dated in January 1993, show the 
veteran reporting continued incontinence of urine.  He 
reported using 3 pads per day.  He stated that he could make 
it to the bathroom at night.  It was noted that increased 
abdominal pressure resulted in leakage.

VA treatment records, dated in July 1994, show the veteran 
complaining of difficulty voiding.  A 20 fr. cystoscope was 
inserted into the urethra.  Findings at this point were that 
there was a tight bladder neck contracture, through which the 
scope would not pass.  The cystoscope was removed and a 30 
fr. resectoscope was inserted.  An incision was performed at 
the 6 oclock position such that the scope could be easily 
advanced into the bladder.

Private treatment records, dated in November 1994, show the 
veteran complaining of urinary incontinence.  He gave a 
history of having done well following his prostatectomy.  He 
reported that he was basically continent, wearing only one 
pad per day.  Following radiation therapy in September and 
October 1991 he developed a urinary tract infection and at 
the same time started to have severe urinary incontinence.  
The infection was cleared with antibiotics.  The veteran 
again gradually regained urinary continence and was down to 
one pad per day, with no nocturnal incontinence.

It was noted that during the early part of 1994 he complained 
of mild residual incontinence.  He underwent a urodynamic by 
VA, which showed uninhibited detrusor contractions.  A 
cytoscopy revealed a bladder neck contracture.  An incision 
of the bladder neck contracture was recommended.  He 
underwent this procedure in July 1994.  Subsequent to this 
procedure he experienced complete urinary incontinence.  

It was noted that he was not storing any urine at all.  He 
used a condom catheter during the day and three to four large 
diapers at night.  He was also noted to have fungal 
dermatitis of the penis and scrotum since his incision of 
bladder neck contracture and resultant total urinary 
incontinence.

Private medical records, dated in December 1994, show the 
veteran undergoing urodynamic studies.  A cystoscopy was 
performed.  The examiner noted that he was unable to locate 
the external urethral sphincter.  He stated that it was a 
wide open tube all the way to the vesico-urethral 
anastomosis.  The impression given was intrinsic sphincter 
deficiency, with marked changes in the external urinary 
sphincter.  

The Board concludes that, although the evidence shows the 
veteran began experiencing urinary incontinence following his 
prostatectomy and radiation treatments, the disorder became 
much worse after VA treatment in July 1994.  There is no 
evidence that the veteran had total urinary incontinence 
prior to this procedure.  

VA treatment records indicate that he presented with 
complaints of difficulty voiding, not incontinence problems.  
Private medical records, dated in November 1994, note that 
the veteran had experienced total urinary incontinence since 
the July 1994 VA procedure.  Records dated in January 1995 
show a finding of urinary incontinence secondary to 
prostatectomy and subsequent surgical procedure in July 1994.  
A grant of service connection for aggravation of urinary 
incontinence is in order under 38 U.S.C.A. § 1151.


ORDER

Entitlement to service connection for aggravation of urinary 
incontinence, pursuant to 38 U.S.C.A. § 1151, is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
